DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The claims submitted 12/02/2021 in response to the Ex Parte Quayle action mailed 10/07/2021 are under examination. Claims 1-5 are pending; claims 6-19 are canceled.
 
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-5 in the reply filed on 12/02/2021 is acknowledged.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Mertz et al. US 6,400,493 (hereafter Mertz) and Evans et al. USPGPub 2009/0290079 A1 (hereafter Evans) are considered to be the closest art.
Mertz teaches (Fig. 2) “An optical system (100), comprising:
an image source (121);
an exit pupil (111 or 112);
a first optical stack (116 and 117) disposed between the image source and the exit pupil (116
and 117 are between 121 and 111 or 112 see Fig. 2) and comprising:
a first optical lens (116);
a partial reflector (117) having an average optical reflectance (“partially reflective coating” col. 4
lines 30-34)… in a pre-determined plurality of wavelengths (100 is a display for a viewer's eye 111, thus the desired wavelengths are in the optical regime, see col. 3 lines 31-54, which also show that the device allows a plurality of wavelengths in contrast to the prior art discussed therein); and
a second optical stack (113 and 114) disposed between the first optical stack and the exit pupil (113 and 114 are between 116/117 and 111) and comprising:
a second optical lens (113);
a reflective polarizer (114, which can be a DBEF, see col. 4 lines 35-55, which is a

a first quarter wave retarder (115) disposed between the reflective polarizer and the first optical stack(see Fig. 2 115 is between 114 and 116/117),
However, Mertz does not explicitly teach the partial reflector “having an average optical
reflectance of at least 30% in a desired plurality of wavelengths.”
Mertz and Evans are related as folded path optical systems.
Evans teaches that the partial reflector 63 can be a 50% mirror (paragraph 123).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the average optical reflectance of the partial mirror to be at least 30% such as 50% taught by Evans for the partially reflective coating of Mertz for the purpose of choosing a desired fraction of transmitted or reflected light brightness and thereby achieving a desired brightness as taught by Evans (paragraph 123), and furthermore since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, /n re Aller, 105 USPQ 233 (C.C.P.A. 1955).
However Mertz and Evans fail to teach “wherein substantially any chief light ray having at least first and second wavelengths at least 150 nm apart in the pre-determined plurality of wavelengths and emitted by the image source and transmitted by the exit pupil has a color separation distance at the exit pupil of less than 1.5 percent of a field of view at the exit pupil.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872